Title: From Benjamin Franklin to Gabriel-Louis Galissard de Marignac, 19 August 1779
From: Franklin, Benjamin
To: Marignac, Gabriel-Louis Galissard de


Sir,
Passy Aug. 19. 1779.
My Grandson writes to me that he has Occasion for a Dictionary. I beg the favour of you to furnish him from time to time with such Books as you may judge proper and necessary for him, and I shall chearfully pay for them with your Account. I hope he will under your Care make a good Use of them. I shall be glad to hear sometimes how he proceeds in his Studies; and whether he continues to behave himself to your Satisfaction. I have the Honour to be Sir, Your most obedient & most humble Servt
BF
M. de Marignac
